INDICTMENT, for the unlawful sale of liquor. An association called the Law and Order League prosecuted the defendant in the police court and before the grand jury at their own expense for the purpose of obtaining one half the fine. The attorney-general, without their consent and for reasons not stated, nol prossed the indictment. The prosecutors moved that their taxable costs in the police court and before the grand jury be allowed them, to be paid by the county. It was held that the motion should prevail.
All concurred.